Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications - Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 21-31, drawn to a swiveling base for a hose holder system, classified in class 248/125.7.
II.  Claims 32-37, drawn to a hose holder system, classified in class 404/109.
The inventions are independent or distinct, each from the other because Inventions II and I are related as combination and subcombination.  
As set forth in 37 C.F.R. 1.176(b):
Restriction between subject matter of the original patent claims and previously unclaimed subject matter may be required (restriction involving only subject matter of the original patent claims will not be required).  If restriction is required, the subject matter of the original patent claims will be held to be constructively elected unless a disclaimer of all the patent claims is filed in the reissue application, which disclaimer cannot be withdrawn by applicant.

New Reissue claims 21-31 are drawn to the previously unclaimed subject matter of the subcombination of a swiveling base.  New reissue claims 32-37 are drawn to the combination of a hose holder system, which is the same invention to which original claims 1-20 of the subject 10,364,920 patent are drawn.  
Reissue claims 32-37 are hereby constructively elected for examination on the merits because they are drawn to the same invention as original patent claims 1-20.

Applicant may file a divisional reissue application directed to the constructively non-elected invention of claims 21-31.  The non-elected claims will only be examined if filed in a divisional reissue application.  See MPEP 1450.

Reissue Applications - Declaration
The Reissue Declaration filed February 23, 2021 is objected to because the second inventor has not signed next to his name.  See page 4 of the declaration where it appears that Evan S. Dundas has signed in the second box for a joint inventor instead of the first box which includes the name and other information for this joint inventor.  Because the signature appears in an otherwise blank box, the declaration does not clearly identify the person signing.  See MPEP 325 and 37 CFR 1.4.
The Declaration is further objected to because for the part stating “the specification of which,” Applicant has checked the box “is attached hereto” AND the box “was filed on.”  Further, the date provided for “was filed on” and the reissue application number for this reissue application are both incorrect.
The Declaration is further objected to because the error statement does not clearly identify a single word, phrase, or expression in an original claim, and does not explain how it renders the original patent wholly or partly inoperative or invalid.  While the error statement does note that the independent claims fail to include any recitation of the structure of “swiveling base” separate and apart from the structure of the sling, this does not clearly identify a single word or phrase in an original claim nor does it .  

Drawings
The drawings are objected to because of the following inconsistencies:  
The lead line from the reference character 38 points to a cylindrical part on the swiveling member in figure 2B, but in figures 1A, 1B, 3, 4, 16A, and 16B, the lead line from reference character 38 points to a cylindrical member disposed on top of the member 38 shown in figure 2B.  As such, it is impossible to determine accurately which element in these figures is considered to be the coupler 38.
The drawings are further objected to because the lead line from the reference character 34 points to different elements in the various figures.  Compare for instance figure 1A with figure 1B, figures 2B and 4 with figure 3, and figure 16A with figure 16B.
The reference character 84 is also inconsistently placed in figures 5, 6, and 17.

Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.  
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b)(3) reads:
Drawings.  One or more patent drawings shall be amended in the following manner:  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New."  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included.  The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

The objection to the drawings will not be held in abeyance. 
See also MPEP 1453.

Specification
The amendments to the specification have been entered.  

Claim Rejections - 35 USC § 251
Declaration
Claims 32-37 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  




Recapture
Claims 32-37 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the subject 10,364,920 patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claim 9 as follows.
A.     The First Step - Is There Broadening?  
The independent patent claims recite:
1.	A hose holder system, comprising:
a wheeled vehicle comprising a melter configured to melt a crack repair material;

a dispenser coupled with an end of the hose and configured to dispense the melted crack repair material into a crack;
a rigid holder coupled to the hose, the rigid holder comprising a substantially vertical section and a substantially horizontal section; and
a sling formed of a flexible material, the sling comprising a sleeve configured to receive the substantially horizontal section.

9.	A hose holder system, comprising:
a wheeled vehicle comprising a melter configured to melt a crack repair material;
a hose coupled with the melter through an attachment point and configured to convey the melted crack repair material;
a dispenser coupled with an end of the hose and configured to dispense the melted crack repair material into a crack;
a rigid holder coupled to the hose, the rigid holder comprising a substantially vertical section and a substantially horizontal section; and
a sling comprising a sleeve, wherein the sleeve substantially covers the substantially horizontal section.

15.	A hose holder system, comprising:
a wheeled vehicle comprising a melter configured to melt a crack repair material;

a dispenser coupled with an end of the hose and configured to dispense the melted crack repair material into a crack;
a rigid holder coupled to the hose, the rigid holder comprising a substantially vertical section and a substantially horizontal section;
a flexible sleeve coupled around substantially all of the substantially horizontal section; and
a sling directly coupled to the flexible sleeve, wherein the sling is configured to hold the hose.

New reissue claim 32 recites:
32.	A hose holder system comprising:
a swiveling base comprising a stationary section coupled with a swiveling member, the swiveling member coupled with a substantially vertical section of a rigid holder configured to support a hose; and
a melter configured to melt a crack repair material: and
a dispenser coupled with an end of the hose and configured to dispense melted crack repair material from the melter into a crack.

Reissue claim 32 omits limitations drawn to the wheeled vehicle, the rigid holder coupled to the hose and comprising a substantially vertical section and a substantially 
  Reissue claim 32 omits limitations drawn to the wheeled vehicle, the rigid holder coupled to the hose and comprising a substantially vertical section and a substantially horizontal section, and a sling comprising a sleeve, as set forth in patent claim 9.
Reissue claim 32 omits limitations drawn to the wheeled vehicle, the rigid holder coupled to the hose and comprising a substantially vertical section and a substantially horizontal section, a flexible sleeve coupled around substantially all of the substantially horizontal section, and a sling directly coupled to the flexible sleeve, as set forth in patent claim 15.
Reissue claim 32 is therefore broader than patent claims 1, 9, and 15.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 16/141,556 (which issued as the subject ‘920 patent), the 1st Office action, mailed November 2, 2018, rejected claims 1-20 under nonstatutory double patenting only.
In the reply filed February 28, 2019, a terminal disclaimer was filed and independent claims 1, 9, and 15 or not amended. 
The next Office action was a Notice of Allowability, which did not include a Examiner’s reasons for allowance.
From the prosecution history it appears that Applicant did not surrender subject matter during the original examination of the subject ‘920 patent.

The term "original patent" refers to the patent corrected by reissue; it does not limit the universe of patents and their prosecution histories that can be the basis for surrendered subject matter.  We have never limited our review of recapture only to the prosecution history for the patent corrected by reissue.
In North American Container, we held that a patentee's reissue claims were invalid for recapturing subject matter that the patentee surrendered in arguments and amendments while prosecuting a parent application.  415 F.3d at 1349-50.  Even though the reissue patent corrected a patent that issued from a continuation application — not from the original application — we found that the patentee's surrender of subject matter during the original application carried through to the continuation application.  Id. at 1339-40, 1349-50; cf. Kim, 465 F.3d at 1321-24.  MBO Labs., Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1317 (Fed. Cir. 2010).

The subject ‘920 patent is a CIP of application number 15/655,743 (now patent 10,082,226); which is a continuation of application number 14/638,494 (now patent number 9,739,399).
During the original examination of 15/655,743, after a 1st action on the merits, claim 1 was amended as follows:
1.  (Currently Amended)  A hose holder system, comprising:
a wheeled vehicle comprising a melter configured to melt a crack repair material;
a hose coupled with the melter through an attachment point and configured to convey the melted crack repair material;

a sling formed of a flexible material, the sling holding a portion of the hose in a position substantially parallel with a ground upon which the wheeled vehicle is resting:
wherein the hose holder system comprises no rigid element that contacts the hose between an opening and the dispenser, and
wherein the hose extends from the opening in a direction substantially perpendicular to the ground upon which the wheeled vehicle is resting.

Claim 9 was amended as follows:
9.  (Currently Amended)  A hose holder system, comprising:
a wheeled vehicle comprising a melter configured to melt a crack repair material;
a hose coupled with the melter through an attachment point and configured to convey the melted crack repair material;
a dispenser coupled with an end of the hose and configured to dispense the melted crack repair material into a crack; and
a rigid holder coupled to the hose, the rigid holder comprising a substantially vertical section and a substantially horizontal section, wherein a portion of the hose that extends along the substantially vertical section and the substantially horizontal section substantially vertical section and the substantially horizontal section.
Applicant argued that these features define over the prior art of record.  See the amendment filed June 7, 2018.
st action on the merits, claim 7 was amended as follows:
7.  (Currently Amended)  A hose holder system, comprising:
a wheeled vehicle comprising a melter configured to melt a crack repair material;
a hose coupled with the melter through an attachment point and configured to convey the melted crack repair material;
a dispenser coupled with an end of the hose and configured to dispense the melted crack repair material into a crack, and;
a sling formed of a flexible material, the sling holding a portion of the hose in a position substantially parallel with a ground upon which the wheeled vehicle is resting;
wherein the sling is coupled with a rigid holder having a substantially horizontal section and a substantially vertical section;
wherein the rigid holder is rotatable through a swiveling base, wherein the hose extends towards the substantially horizontal section through an opening in the swiveling base, and wherein the substantially vertical section of the rigid holder comprises a longest length defining an axis that does not pass through the opening.
Applicant argued these features to define over the prior art of record.  See the amendment filed December 28, 2016.

As such, the following limitations were surrendered by Applicant during the prosecution of the instant ‘920 patent, including the prosecution history of the entire patent family:
wherein the hose holder system comprises no rigid element that contacts the hose between an opening and the dispenser, and
wherein the hose extends from the opening in a direction substantially perpendicular to the ground upon which the wheeled vehicle is resting;

a rigid holder coupled to the hose, the rigid holder comprising a substantially vertical section and a substantially horizontal section, wherein a portion of the hose that extends along the substantially vertical section and the substantially horizontal section substantially vertical section and the substantially horizontal section;  

wherein the sling is coupled with a rigid holder having a substantially horizontal section and a substantially vertical section;
wherein the rigid holder is rotatable through a swiveling base, wherein the hose extends towards the substantially horizontal section through an opening in the swiveling base, and wherein the substantially vertical section of the rigid holder comprises a longest length defining an axis that does not pass through the opening.

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated in the reissue claim, there may be recapture.  As set forth in MPEP 1412.02(II)(C) (in pertinent part):
In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: 
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule."  Youman, 679 F.3d at 1347, 102 USPQ2d at 1870.  In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept).  The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.  Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims. 
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'").  "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id.  at 1347, 102 USPQ2d at 1870.
  
On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644.  It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.


On the other hand, reissue claim 32 entirely omits all of the surrendered subject matter detailed above in Step 2.
Therefore, reissue claim 32 has not been materially narrowed relative to original claims 1, 9, and 15, and reissue claim 32 impermissibly recaptures subject matter surrendered during the original prosecution of the ‘920 patent.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 33, the swiveling member is set forth as being swivelable about the stationary section “so that the hose does not contact the rigid holder during use,” but the claims are indefinite as to how this arrangement of the swiveling member and the stationary section prevent the hose from contacting the rigid holder during use.  In other 
Claim 36 recites “an inner cylinder is fixedly coupled to the swiveling member and an outer cylinder concentric with the inner cylinder is comprised in the stationary section.”  This limitation is indefinite as to whether or not the inner cylinder is coupled to the swiveling member only, or to the swiveling member and an outer cylinder.  It appears that punctuation is needed, perhaps after “swiveling member.” 
The claim is further indefinite because it is not clear how the outer cylinder “is comprised in” the stationary section.  Given that the plain meaning of the term “comprised” is “to be made up of” or “included,” the metes and bounds of the claim are not understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Little in view of Schave.
Little discloses a holder system comprising a swiveling base comprising a stationary section A coupled with a swiveling member B, the swiveling member coupled with a substantially vertical section 11 of a rigid holder C configured to support a hose.  
Schave (U.S. Patent 6,049,658 to Schave et al; cited by Applicant) teaches a system comprising a wheeled vehicle comprising a melter 38 configured to melt a crack repair material; and a hose 22 coupled with the melter and configured to dispense the melted crack repair material.  A rigid holder 76 supports the hose.  
From this teaching, it would have been obvious to those of ordinary skill in the art at the time of filing that the holder system of Little could be used with a melter configured to melt a crack repair material and a dispenser coupled with an end of a hose to dispense the melted crack material.  Note that the holder system of Little is disclosed as being used to support pneumatic tools which would inherently have a hose.
With respect to claim 33, the swiveling member of Little is swivelable about the stationary section so that the hose does not contact the rigid holder during use.
With respect to claims 34 and 35, wherein the stationary section comprises an inner cylinder 5 concentric with an outer cylinder 2, which are fixedly coupled together.
With respect to claim 36, the inner cylinder 5 of Little is shown and described as being welded to the outer cylinder 2.  However, those of ordinary skill in the art at the time of filing would have found it obvious, as a mere reversal of parts, to have the inner cylinder 5 fixedly coupled to the swiveling member B instead of the outer cylinder 2, which is shown to be comprised in the stationary section.  Such an arrangement would B to swivel, and also be raised and lowered as described by Little.
With respect to claim 37, the swiveling member comprises a coupler 12 configured to receive an end 15 of the substantially vertical section of the rigid holder C.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 has been considered and placed of record.
Applicant is reminded that references mentioned in the specification (such as in column 3 of the subject ‘920 patent) have not necessarily been considered by the Examiner unless listed on a form PTO-892.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/

Conferee:  /GAS/